UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24796 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. (Exact name of registrant as specified in its charter) BERMUDA 98-0438382 (State or other jurisdiction of incorporation and organization) (IRS Employer Identification No.) Mintflower Place, 4th floor 8 Par-La-Ville Rd, Hamilton, Bermuda HM 08 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: +1-(441)-296-1431 Indicate by check mark whether registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for each shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” or “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yes ¨ No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding as of October 25, 2010 Class A Common Stock, par value $0.08 Class B Common Stock, par value $0.08 THIS PAGE INTENTIONALLY LEFT BLANK CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. FORM 10-Q For the quarterly period ended September 30, 2010 INDEX Page Part I. Financial information Item 1. Financial Statements Condensed Consolidated Balance Sheets as at September 30, 2010 and December 31, 2009 2 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three and Nine Months Ended September 30, 2010 and 2009 4 Condensed Consolidated Statements of Equity for the Nine Months Ended September 30, 2010 and 2009 6 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 8 Notes to the Condensed Consolidated Financial Statements 9 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 42 Item 3. Quantitative and Qualitative Disclosures About Market Risk 66 Item 4. Controls and Procedures 68 Part II. Other Information Item 1. Legal Proceedings 68 Item 1A. Risk Factors 69 Item 6. Exhibits 77 Signatures 78 Exhibit Index 79 1 Index Part I.Financial Information Item 1.Financial Statements CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (US$ 000’s, except share and per share data) (Unaudited) September 30, 2010 December 31, 2009 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net (Note 6) Program rights, net Assets held for sale - Other current assets (Note 7) Total current assets Non-current assets Property, plant and equipment, net (Note 8) Program rights, net Goodwill (Note 4) Broadcast licenses and other intangible assets, net (Note 4) Other non-current assets (Note 7) Total non-current assets Total assets $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 2 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED BALANCE SHEETS (continued) (US$ 000’s, except share and per share data) (Unaudited) September 30, 2010 December 31, 2009 LIABILITIES AND EQUITY Current liabilities Accounts payable and accrued liabilities (Note 9) $ $ Current portion of long-term debt and other financing arrangements (Note 5) Liabilities held for sale - Other current liabilities (Note 10) Total current liabilities Non-current liabilities Long-term debt and other financing arrangements (Note 5) Other non-current liabilities (Note 10) Total non-current liabilities Commitments and contingencies (Note 18) EQUITY CME Ltd. shareholders’ equity: Nil shares of Preferred Stock of $0.08 each (December 31, 2009 – nil) - - 56,846,176 shares of Class A Common Stock of $0.08 each (December 31, 2009 –56,046,176) 7,490,936 shares of Class B Common Stock of $0.08 each (December 31, 2009 – 7,490,936) Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total CME Ltd. shareholders’ equity Noncontrolling interests ) Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Net revenues $ Operating expenses: Operating costs Cost of programming Depreciation of property, plant and equipment Amortization of broadcast licenses and other intangibles (Note 4) Cost of revenues 131,045 124,147 Selling, general and administrative expenses Impairment charge (Note 4) - - - Operating loss ) Interest income Interest expense (Note 15) Foreign currency exchange gain, net Change in fair value of derivatives (Note 11) Other income / (expense), net 1 26 ) Income / (loss) from continuing operations before tax ) ) ) Provision for income taxes ) Income / (loss) from continuing operations ) ) ) Discontinued operations, net of tax (Note 17) - ) ) ) Gain on disposal of discontinued operations (Note 17) - - - (Loss) / income from discontinued operations - ) ) Net income /(loss) ) ) Net (income) / loss attributable to noncontrolling interests (1 ) Net income / (loss) attributable to CME Ltd. $ $ ) $ $ ) Net income / (loss) ) ) Currency translation adjustment ) Comprehensive income / (loss) $ ) Comprehensive (income) / loss attributable to noncontrolling interests ) Comprehensive income / (loss) attributable to CME Ltd. $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (continued) (US$ 000’s, except share and per share data) (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, PER SHARE DATA (Note 14): Net income / (loss) per share: Continuing operations attributable to CME Ltd. - Basic $ $ ) $ ) $ ) Continuing operations attributable to CME Ltd. - Diluted ) ) ) Discontinued operationsattributable to CME Ltd. - Basic ) ) Discontinued operations attributable to CME Ltd.- Diluted ) ) Net income / (loss) attributable to CME Ltd.– Basic ) ) Net income / (loss) attributable to CME Ltd. – Diluted $ $ ) $ $ ) Weighted average common shares used in computing per share amounts (000’s): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (US$ 000’s, except share data) (Unaudited) CME Ltd. Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Noncontrolling Interest Total Equity BALANCE, December31, 2009 $ ) $ $ ) $ Stock-based compensation - Acquisition of noncontrolling interests – Pro.BG business (Note 3) - ) - - ) Acquisition of noncontrolling interests – Pro TV, MPI and MVI (Note 3) 64 - - ) - - ) ) Adjustments – Media Pro Entertainment - ) ) Dividends - ) ) Net income / (loss) - ) Currency translation adjustment - BALANCE, September30, 2010 $ ) $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF EQUITY (continued) (US$ 000’s, except share data) (Unaudited) CME Ltd. Class A Common Stock Class B Common Stock Number of shares Par value Number of shares Par value Additional Paid-In Capital Accumulated Deficit Accumulated Other Comprehensive Income Noncontrolling Interest Total Equity BALANCE, December31, 2008 $ ) $ $ $ Stock-based compensation - Acquisition of noncontrolling interests - ) - - (7 ) ) Shares issued, net of fees - - - Dividends - ) ) Net loss - ) - ) ) Currency translation adjustment - ) ) ) BALANCE, September30, 2009 $ ) $ $ ) $ The accompanying notes are an integral part of these condensed consolidated financial statements. 7 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (US$ 000’s) (Unaudited) For the Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income / (loss) $ $ ) Adjustments to reconcile net income / (loss) to net cash (used in) /generated from operating activities: (Income) / loss from discontinued operations (Note 17) ) Depreciation and amortization Impairment charge (Note 4) - Loss on disposal of fixed assets Stock-based compensation (Note 13) Change in fair value of derivatives (Note 11) Foreign currency exchange gain, net ) ) Net change in (net of effects of acquisitions and disposals of businesses): Accounts receivable Program rights ) ) Other assets ) Accounts payable and accrued liabilities ) ) Income taxes payable ) ) Deferred taxes ) ) VAT and other taxes payable Net cash (used in) / generated from continuing operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Investments in subsidiaries and unconsolidated affiliates ) ) Purchase of property, plant and equipment ) ) Disposal of property, plant and equipment Loans and advances to related parties - ) Net cash used in continuing investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net proceeds from issuance of 2009 Fixed Rate Notes - Repayment of 2005 Fixed Rate Notes - ) Transfers from / (to) restricted cash ) Issuance of common stock, net of fees - Proceeds from credit facilities Payment of credit facilities and capital leases ) ) Excess tax benefits from stock-based payment arrangements Acquisition of noncontrolling interest ) - Dividends paid to holders of noncontrolling interests ) ) Net cash received from continuing financing activities NET CASH USED IN DISCONTINUED OPERATIONS – OPERATING ACTIVITIES ) ) NET CASH GENERATED FROM / (USED IN) DISCONTINUED OPERATIONS – INVESTING ACTIVITIES ) NET CASH USED IN DISCONTINUED OPERATIONS – FINANCING ACTIVITIES - ) Impact of exchange rate fluctuations on cash ) Net (decrease) / increase in cash and cash equivalents ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ SUPPLEMENTAL DISCLOSURE OF NON-CASH FINANCING AND INVESTING ACTIVITIES: Issuance of 800,000 Class A common stock in connection with acquisition of noncontrolling interest (Note 3) - Issuance of call option in connection with restructuring of the Pro.BG business (Note 3) - The accompanying notes are an integral part of these condensed consolidated financial statements. 8 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 1.ORGANIZATION AND BUSINESS Central European Media Enterprises Ltd. (“CME Ltd.”), a Bermuda corporation, was formed in June 1994.Our assets are held through a series of Dutch and Netherlands Curaçao holding companies.We are a vertically integrated media and entertainment company operating leading broadcasting, new media and content businesses in Central and Eastern Europe.At September 30, 2010, we had operations in Bulgaria, Croatia, the Czech Republic, Romania, the Slovak Republic and Slovenia. On April 7, 2010 we disposed of our operations in Ukraine (see Note 3, “Acquisitions and Disposals” and Note 17, “Discontinued Operations”). We have three operating segments, which are also our reportable segments: Broadcast, New Media and Media Pro Entertainment, our content division. Broadcast Bulgaria We operate the BTV, BTV CINEMA and BTV COMEDY channels and several radio channels in Bulgaria (collectively, “bTV group”). In addition, we operate the PRO.BG channel and the cable sports channel RING.BG. On April 22, 2010, we restructured our ownership of Pro.BG Media EOOD (“Pro.BG”), which holds the license for PRO.BG, and Ring TV EAD (“Ring TV”), which holds the license for RING.BG, thereby increasing our ownership in Pro.BG and Ring TV (together, the “Pro.BG business”) to 100.0%. In connection with this restructuring, we reduced our ownership interests in each of BTV Media Group EAD (“BTV Media”) (formerly Balkan News Corporation EAD), which holds the licenses for the BTV and BTV CINEMA channels, and Triada Communications EOOD (“Triada”), which holds the license for the BTV COMEDY television channel, to 94.0% and we intend to combine the Pro.BG business with the bTV group (see Note 3, “Acquisitions and Disposals”). 9 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Croatia We operate one national television channel in Croatia, NOVA TV (Croatia). We own 100.0% of Nova TV (Croatia) which holds the broadcast license for NOVA TV (Croatia). Czech Republic We operate two national television channels in the Czech Republic: TV NOVA (Czech Republic) and NOVA CINEMA, and two cable/satellite channels, NOVA SPORT and MTV CZECH. We own 100.0% of CET 21 spol. s r.o., (“CET 21”) which holds the broadcast licenses for TV NOVA (Czech Republic), NOVA CINEMA, NOVA SPORT and MTV CZECH. Romania We operate six television channels in Romania: PRO TV, ACASA, PRO CINEMA, SPORT.RO, MTV ROMANIA and PRO TV INTERNATIONAL, a channel distributed by satellite outside the country featuring programs re-broadcast from other Romanian channels. We also operate two radio channels in Romania, PRO FM, a pop music channel, and INFO PRO, a national infotainment channel. We own 100.0% of Pro TV S.A. (“Pro TV”), which holds the licenses for all our Romanian channels. Slovak Republic We operate one national television channel in the Slovak Republic, TV MARKIZA and one female-oriented cable channel, DOMA. We own 100.0% of MARKÍZA-SLOVAKIA, spol. s r.o., (“Markiza”), which holds the broadcast licenses for TV MARKIZA and TV DOMA. Slovenia We operate two national television channels in Slovenia, POP TV and KANAL A, and one regional television channel, POP BRIO (formerly known as TV PIKA). We own 100.0% of Produkcija Plus d.o.o. (“Pro Plus”), the operating company for our Slovenia broadcast operations.Pro Plus has a 100.0% interest in each of Pop TV, which holds the licenses for the POP TV channel, Kanal A d.o.o., which holds the licenses for the KANAL A channel, and Televideo d.o.o., which holds the licenses for the POP BRIO channel. New Media We operate an integrated new media business in each of our markets, cross-promoted and supported by the audience of our broadcast operations. We currently have over 40 internet sites generating over 2.0 million average daily unique visitors. These internet sites are organized into three categories: online television, sites & portals and user generated content. Serving as a second marketing platform for our broadcast operations, the New Media segment focuses on improving the user experience and the quality of content on existing internet sites as well as launching targeted services. We continue to move our content online with multiple distribution (video-on-demand, simulcast and catch-up television)and services to attract all types of media audiences, generating revenues from display and video advertising, paid premium content and subscriptions. Media Pro Entertainment We created the Media Pro Entertainment segment on January 1, 2010 by combining the existing production operations of our broadcasting stations with the operations of the Media Pro Entertainment business that we acquired on December 9, 2009. Media Pro Entertainment focuses on the development, production and distribution of television and feature film content for our television channels and third parties, both within our region and globally. 10 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Media Pro Entertainment is organized into three subdivisions: Fiction and Reality and Entertainment Production: This subdivision produces a range of fiction, reality and entertainment programming and films, using both purchased formats and developing our original formats. Production Services: This subdivision provides assets and expertise to both our production operations and to third parties, including studio spaces, set design and construction, camera, lighting, grip equipment, visual effects, costumes and post production services. Its primary operations are currently based at our studios in Romania. Distribution and Exhibition: This subdivision, also currently based predominantly in Romania, acquires rights to international film and television content across our region and distributes them both to third party clients and to our broadcast operations. Our distribution and exhibition operations are also able to generate third-party revenue by distributing television content (other than for broadcast) directly through their own cinema and home video operations or selling it throughout the region. Media Pro Entertainment owns and operates sixteen cinema screens in Romania, including Romania’s first multiplex operation. In addition, a home video distribution business sells DVD and Blu Ray discs to wholesale and retail clients in Romania and Hungary. Since January 1, 2010, our distribution and exhibition operations have also been responsible for selling finished content and formats developed by our fiction and reality and entertainment production operations. Media Pro Entertainment currently generates the majority of its revenues from our broadcast segment. For that reason, the financial results of the segment are largely dependent on the performance of the television advertising market, although the long-term nature of the production process is such that it takes time for significant market changes to be reflected in this segment‘s results. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements for the three and nine months ended September 30, 2010 have been prepared in accordance with the instructions to Quarterly Report on Form 10-Q and do not include all of the information and note disclosures required by accounting principles generally accepted in the United States of America (“US GAAP”) for complete financial statements. Amounts as of December 31, 2009 included in the unaudited condensed consolidated financial statements have been derived from audited consolidated financial statements as of that date. The accompanying unaudited condensed consolidated financial statements should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2009 and our Current Report on Form 8-K filed on October 8, 2010. Our significant accounting policies have not changed since December 31, 2009, except as noted below. In the opinion of management, the accompanying unaudited financial statements reflect all adjustments, consisting only of normal recurring items, necessary for their fair presentation in conformity with US GAAP. The consolidated results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. The terms the “Company”, “we”, “us”, and “our” are used in this Form 10-Q to refer collectively to the parent company, CME Ltd., and the subsidiaries through which our various businesses are conducted.Unless otherwise noted, all statistical and financial information presented in this report has been converted into US dollars using appropriate exchange rates.All references to “US$”, “USD” or “dollars” are to US dollars, all references to “BGN” are to Bulgarian leva, all references to “HRK” are to Croatian kuna, all references to “CZK” are to Czech korunas, all references to “RON” are to the New Romanian lei, all references to “UAH” are to Ukrainian hryvna and all references to “Euro” or “EUR” are to the European Union Euro. 11 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) The preparation of financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting year.Actual results could differ from those estimates and assumptions. The unaudited condensed consolidated financial statements include the accounts of CME Ltd. and our subsidiaries, after the elimination of intercompany accounts and transactions.Entities in which we hold less than a majority voting interest but over which we have the ability to exercise significant influence are accounted for using the equity method.Other investments are accounted for using the cost method. Discontinued Operations On April 7, 2010, we completed the sale of our operations in Ukraine to Harley Trading Limited, a company beneficially owned by Igor Kolomoisky, a CME Ltd. shareholder and a member of our Board of Directors, for total consideration of $308.0 million. The results of our Ukraine operations have therefore been accounted for as discontinued operations for all periods presented in accordance with Accounting Standard Codification ("ASC") Topic 360, “Property, Plant and Equipment” (see Note 17, “Discontinued Operations”). We have also reclassified the assets and liabilities held for sale as at December 31, 2009. Reclassification Certain items in the prior years’ consolidated financial statements have been reclassified to conform with the current year presentation. Consolidation On January 1, 2010, we adopted Accounting Standards Update (“ASU”) 2010-02, “Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification”. The update is to ASC 810, “Consolidation”. The ASU clarifies that the decrease-in-ownership provisions of ASC 810-10 and related guidance apply to (1) a subsidiary or group of assets that is a business or nonprofit activity, (2) a subsidiary or group of assets that is a business or nonprofit activity that is transferred to an equity method investee or joint venture, and (3) an exchange of a group of assets that constitutes a business or nonprofit activity for a noncontrolling interest in an entity (including an equity method investee or joint venture). In addition, the ASU expands the information an entity is required to disclose upon deconsolidation of a subsidiary. The adoption of this ASU had no material impact on our financial position or results of operations. On January 1, 2010, we adopted ASU 2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities” that was issued in December 2009. The update is to ASC 810. This standard amends ASC 810-10-25 by requiring consolidation of certain special purpose entities that were previously exempted from consolidation. The revised criteria will define a controlling financial interest for requiring consolidation as: the power to direct the activities that most significantly affect the entity’s performance, and (1) the obligation to absorb losses of the entity or (2) the right to receive benefits from the entity. The adoption of this ASU had no material impact on our financial position or results of operations. Derivative Disclosure We adopted ASU 2010-6, “Improving Disclosures on Fair Value Measurements” on January 1, 2010. There was no impact on the carrying value of any asset or liability recognized or results of operations and the relevant disclosure of inputs and valuation techniques is provided in Note 11, “Financial Instruments and Fair Value Measurements” to comply with the disclosure requirements of this ASU. 12 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Subsequent Events We adopted ASU 2010-9, “Subsequent Events (Topic 855): Amendments to Certain Recognition and Disclosure Requirements” in February 2010 which no longer requires SEC filers to disclose the date through which subsequent events have been evaluated. The adoption of this ASU had no impact on our financial position or results of operations. Recent Accounting Pronouncements In July 2010, ASU 2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” was issued. This ASU enhances disclosures about the credit quality of financing receivables and the allowance for credit losses in order to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses. The amendments in this ASU affect all entities with financing receivables, excluding short-term trade accounts receivable or receivables measured at fair value or lower of cost or fair value. The required disclosures of this ASU are effective for interim and annual reporting periods ending on or after December 15, 2010. This ASU will not have any impact on our financial position or results of operations. Since our financing receivables are primarily short-term trade accounts receivable which are measured at fair value, we do not expect the disclosure requirements of this ASU to be significant. In April 2010, ASU 2010-13, “Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underlying Equity Security Trades” was issued. This ASU amends ASC 718, “Compensation – Stock Compensation”, to clarify that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trades should not be considered to contain a condition that is not a market, performance, or service condition. Therefore, an entity would not classify such an award as a liability if it otherwise qualifies as equity. The amendments in this ASU are effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. This ASU will not have any impact on our financial position or results of operations. 3.ACQUISITIONS AND DISPOSALS Acquisition of bTV group On April 19, 2010, we completed the acquisition of the bTV group in Bulgaria from News Netherlands B.V. through our subsidiary, CME Bulgaria B.V. (“CME Bulgaria”). The acquisition was comprised of (i) 100.0% of BTV Media (formerly Balkan News Corporation EAD), which owns a 74.0% interest in Radio Company C.J. OOD (“RCJ”) and (ii) 100.0% of TV Europe B.V., which owns 100.0% of Triada. BTV Media and Triada operate and broadcast the BTV, BTV CINEMA and BTV COMEDY television channels and RCJ operates several radio stations in Bulgaria.As discussed below, we currently own 94.0% each of BTV Media and Triada.BTV is the leading television channel in Bulgaria and through this acquisition, we have continued to implement our operating model whose success is based on audience leadership and high operating leverage across multichannel television, internet and content. Using the proceeds from the sale of our former operations in Ukraine, we acquired the bTV group on a debt-free basis for cash consideration of US$ 400.0 million and a payment of US$ 13.1 million for a working capital adjustment (as defined in the purchase and sale agreement). A final review of the working capital adjustment in the three months ended September 2010 resulted in a refund to us of US$ 3.2 million, which adjusted the total purchase price of the bTV group to US$ 409.9 million. We incurred approximately US$ 4.4 million of costs related to this acquisition, which are included within selling, general and administrative expenses in the condensed consolidated statement of operations for the nine months ended September 30, 2010. We performed a preliminary fair value exercise to allocate the purchase price to the acquired assets and liabilities and separately identifiable intangible assets as at April 19, 2010, which is complete with the exception of a final review of certain tax positions. We expect to finalize the purchase price allocation in the fourth quarter of 2010. The following table summarizes the fair values of the assets acquired and liabilities assumed at the date of acquisition: 13 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Fair value onacquisition Cash and cash equivalents $ Restricted cash Broadcast licenses (1) Trademark (2) Customer relationships (3) Programming rights Property, plant and equipment Other assets, net Deferred tax liabilities ) Goodwill (4) Total purchase price $ (1) License agreements are being amortized on a straight-line basis over an estimated life of 24 years. (2) The trademark is deemed to have an indefinite life. (3) Customer relationships are being amortized on a straight-line basis over an estimated life of 15 years. (4) No goodwill is expected to be deductible for tax purposes. The following table presents unaudited pro forma results of operations of CME Ltd. as if the acquisition of the bTV group had occurred at the beginning of the periods presented.This pro forma financial information is not indicative of the results of operations that the Company would have attained had the acquisition of the bTV group occurred at the beginning of the periods presented, nor is the pro forma financial information indicative of the results of operations that may occur in the future: For the three months ended September 30, For the nine months ended September 30, Revenues $ Net income / (loss) ) ) Net income / (loss) attributable to CME Ltd. ) ) Net income / (loss) attributable to CME Ltd. – basic earnings per share ) ) Net income / (loss) attributable to CME Ltd. – diluted earnings per share ) ) Weighted average common shares – basic earnings per share Weighted average common shares – diluted earnings per share 14 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) We are in the process of integrating the bTV group into our existing Bulgaria broadcast operations. The financial information for the bTV group is reflected within the broadcast segment and the related goodwill associated with the bTV group acquisition has been assigned to the Bulgaria broadcast reporting unit. Restructuring of the Pro.BG business On April 19, 2010, we entered into an amended sale and purchase agreement (the “SPA”) with Top Tone Media Holdings Limited (“Top Tone Holdings”) and Mr. Krassimir Guergov to restructure the operations of the Pro.BG business. On April 22, 2010, pursuant to the SPA, Top Tone Holdings transferred to us its 20.0% interest in each of Top Tone Media S.A. and Zopal S.A and purchased a 6.0% interest in CME Bulgaria from us for US$ 17.7 million, and pursuant to a deed of termination, we terminated our existing agreements in respect of the Pro.BG business with Top Tone Holdings and Mr. Guergov for US$ 18.0 million. This resulted in a net cash payment of approximately US$ 0.3 million to Top Tone Holdings. Following the restructuring of the Pro.BG business, we own 94.0% of the bTV group and 100.0% of Pro.BG and Ring TV, which we intend to combine with the bTV group. On April 22, 2010, we also entered into an investment agreement with Top Tone Holdings which included a share option agreement that gives it the right to acquire up to an additional 4.0% of CME Bulgaria (i) for a one-year period from April 22, 2010 for US$ 2.95 million for each 1% interest acquired (up to an aggregate amount of US$ 11.8 million) and (ii) from April 22, 2011 until April 22, 2013, at a price to be determined by an independent valuation. We measured the fair value of this call option of Top Tone Holdings using a binomial option pricing model and a liability for its fair value of US$ 3.0 million was recorded at the date of the transaction. Subsequent changes in fair value will be recognized in the condensed consolidated statement of operations in accordance with ASC 815, “Derivatives and Hedging” for the first year of the call option. After the first year, the strike price of the call option will be the fair value of the underlying and, as a result, no further changes in fair value will need to be recognized (see Note 11, “Financial Instruments and Fair Value Measurements”). Also pursuant to the share option agreement, Top Tone Holdings has the right to put its entire interest to us and we have the right to call from Top Tone Holdings its entire interest from April 22, 2013, in each case at a price to be determined by an independent valuation. This option is recognized at fair value of US$ nil. We concluded that these transactions should be accounted for together as the acquisition of a noncontrolling interest in a subsidiary where control is maintained under ASC 810. Accordingly, we recognized the excess of the fair value of the consideration over the adjustment to noncontrolling interest as an adjustment to additional paid-in capital. The amounts allocated to consideration for the acquisition of the 20.0% noncontrolling interest in the Pro.BG business in exchange for the 6.0% noncontrolling interest in CME Bulgaria (with a fair value of US$ 17.7 million at the date of the transaction) consisted of a net cash payment of US$ 0.3 million and US$ 3.0 million for the fair value of the option granted to Top Tone Holdings. The balance of the noncontrolling interest recorded at the date of acquisition was an accumulated loss of approximately US$ 13.7 million which resulted in a US$ 34.7 million reduction to additional paid-in capital. Acquisition of noncontrolling interest On May 24, 2010, we acquired the remaining approximately 5.0% ownership interest in each of Pro TV, Media Pro International S.A. (“MPI”) and Media Vision S.R.L. (“MV”) from Adrian Sarbu, our President and Chief Executive Officer and a member of our Board of Directors, thereby increasing our ownership interests in each company to 100.0%. Consideration for the noncontrolling interest acquired was US$ 24.7 million, consisting of a cash payment of approximately US$ 6.2 million and the issuance of 800,000 shares of our Class A common stock (with a fair value of US$ 18.5 million at the date of acquisition). We concluded that this transaction should be accounted as the acquisition of a noncontrolling interest in a subsidiary where control is maintained under ASC 810. Accordingly we recognized the excess of the fair value of the consideration over the adjustment to noncontrolling interest as an adjustment to additional paid-in capital. The balance of noncontrolling interest recorded at the date of acquisition was accumulated income of US$ 0.7 million, thereby resulting in a US$ 24.0 million reduction to additional paid-in capital. 15 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) In connection with this transaction, the put option agreements of July 2004, which gave Mr. Sarbu the right to sell us his remaining shareholding in Pro TV and MPI, were terminated. Disposal of operations in Ukraine We completed the sale of our former operations in Ukraine to Harley Trading Limited, a company beneficially owned by Igor Kolomoisky, a CME Ltd. shareholder and a member of our Board of Directors on April 7, 2010 for total gross proceeds of $308.0 million (see Note 17, “Discontinued Operations”). 4. GOODWILL AND INTANGIBLE ASSETS Goodwill: Goodwill by reporting unit as at September 30, 2010 and December 31, 2009 is summarized as follows: Gross balance, December31, 2009 Accumulated impairment losses Balance, December31, 2009 Additions/ Adjustments Foreign currency Balance, September30, 2010 Accumulated impairment losses Gross balance, September30, 2010 Broadcast segment: Bulgaria (1) $ $ ) $ - $ ) $ Croatia ) - ) ) Czech Republic - - - Romania - - ) - Slovak Republic - - ) - Slovenia - - ) - Media Pro Entertainment segment: Fiction and Reality and Entertainment (2) - ) ) - Production services (2) - ) - Distribution and Exhibition (2) - ) - Total $ $ ) $ ) $ The carrying amount of goodwill was adjusted as at September 30, 2010 due to finalization of the working capital adjustment. We are still reviewing certain tax positions and we expect to finalize the purchase price allocation in the fourth quarter of 2010. The carrying amount of goodwill was adjusted as at September 30, 2010 due to resolution of certain tax positions. However, we are still reviewing certain other tax positions and expect to finalize the purchase price allocation in the fourth quarter of 2010. 16 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Broadcast licenses and other intangible assets: The net book value of our broadcast licenses and other intangible assets as at September 30, 2010 and December 31, 2009 is summarized as follows: Indefinite-Lived Broadcast Licenses Amortized Broadcast Licenses Trademarks Customer Relationships Other Total Balance, December 31, 2009 $ Additions - - Amortization - ) Foreign currency movements ) Balance, September 30, 2010 $ Our broadcast licenses in Croatia, Romania and Slovenia have indefinite lives because we expect the cash flows generated by those assets to continue indefinitely.These licenses are subject to annual impairment reviews. The licenses in Bulgaria have an estimated economic useful life of, and are amortized on a straight-line basis over, twenty-four years.Licenses in the Czech Republic have an estimated economic useful life of, and are amortized on a straight-line basis over, twenty years.The license in the Slovak Republic has an estimated economic useful life of, and is amortized on a straight-line basis over, thirteen years. Customer relationships are deemed to have an estimated economic useful life of, and are amortized on a straight-line basis over, five to fifteen years.Trademarks have an indefinite life and are not amortized with the exception of those acquired trademarks which we do not intend to use, which have an economic life of, and are being amortized over, between two and five years using the declining balance method. The gross value and accumulated amortization of broadcast licenses and other intangible assets was as follows at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Gross value $ $ Accumulated amortization ) ) Net book value of amortized intangible assets $ $ Indefinite-lived broadcast licenses Total broadcast licenses and other intangible assets, net $ $ Impairment of Goodwill, indefinite-lived intangible assets and long-lived assets: Summary We review both goodwill and indefinite-lived intangible assets for impairment in the fourth quarter of each year in accordance with ASC 350, “Intangibles – Goodwill and Other”. We have not recognized any impairment charges in respect of goodwill, indefinite-lived intangible assets or long-lived assets in 2010. As we have been able to capitalize on our competitive position and the global economy has slowly been recovering, we concluded that there were no indicators of impairment and it was not necessary to perform a new impairment review after performing our annual impairment review in the fourth quarter of 2009. 17 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Impairment reviews in 2009 We did not recognize impairment charges in respect of goodwill or long-lived assets in the three months ended September 30, 2009. As a result of various macro economic indicators, a reduction in the short and medium term economic projections for our markets by external analysts and a significant drop in the price of our Class A common stock during the first quarter of 2009, we performed an impairment review and we recognized the following impairment charges in the PRO.BG asset group in the nine months ended September 30, 2009: Amortized Trademarks Amortized Broadcast Licenses Other Intangible Assets Other Assets Total Bulgaria $ 76 $ 5. LONG-TERM DEBT AND OTHER FINANCING ARRANGEMENTS Summary September 30, 2010 December 31, 2009 Senior Debt $ $ Total credit facilities and capital leases Total long term debt and other financing arrangements $ $ Less current maturities ) ) Total non-current long-term debt and other financing arrangements $ $ Senior Debt Our senior debt comprised the following as at September 30, 2010 and December 31, 2009: Carrying Value Fair Value September 30, 2010 December 31, 2009 September 30, 2010 December 31, 2009 EUR 440.0 million 11.625% Senior Notes $ EUR 150.0 million Floating Rate Senior Notes USD 475.0 million 3.50% Senior Convertible Notes $ On September 17, 2009 we issued EUR 200.0 million (approximately US$ 273.0 million) of 11.625% senior notes due 2016 at an issue price of 98.261%, and on September 29, 2009 we issued an additional EUR 240.0 million (approximately US$ 327.6 million) tranche of 11.625% senior notes at an issue price of 102.75% (collectively the “2009 Fixed Rate Notes”). The 2009 Fixed Rate Notes mature on September 15, 2016. On May 16, 2007, we issued EUR 150.0 million (approximately US$ 204.7 million) of floating rate senior notes (the “Floating Rate Notes”, and collectively with the 2009 Fixed Rate Notes, the “Senior Notes”) which bear interest at the six-month Euro Inter Bank Offered Rate (“EURIBOR”) plus 1.625% (the applicable rate at September 30, 2010 was 2.60%). The Floating Rate Notes mature on May 15, 2014. 18 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) On March 10, 2008, we issued US$ 475.0 million of 3.50% Senior Convertible Notes (the “Convertible Notes”). The Convertible Notes mature on March 15, 2013. Fixed Rate Notes 2009 Fixed Rate Notes Interest is payable semi-annually in arrears on each March 15 and September 15.The fair value of the 2009 Fixed Rate Notes as at September 30, 2010 was calculated by multiplying the outstanding debt by the traded market price. The 2009 Fixed Rate Notes are secured senior obligations and rank pari passu with all existing and future senior indebtedness and are effectively subordinated to all existing and future indebtedness of our subsidiaries.The amounts outstanding are guaranteed by two subsidiary holding companies and are secured by a pledge of shares of those subsidiaries as well as an assignment of certain contractual rights.The terms of our 2009 Fixed Rate Notes restrict the manner in which our business is conducted, including the incurrence of additional interest obligations, the making of investments, the payment of dividends or the making of other distributions, entering into certain affiliate transactions and the sale of assets (see also Note 20, “Indenture Covenants”). In the event that (A) there is a change in control by which (i) any party other than certain of our present shareholders becomes the beneficial owner of more than 35.0% of our total voting power; (ii) we agree to sell substantially all of our operating assets; or (iii) there is a change in the composition of a majority of our Board of Directors; and (B) on the 60thday following any such change of control the rating of the 2009 Fixed Rate Notes is either withdrawn or downgraded from the rating in effect prior to the announcement of such change of control, we can be required to repurchase the 2009 Fixed Rate Notes at a purchase price in cash equal to 101.0% of the principal amount of the 2009 Fixed Rate Notes plus accrued and unpaid interest to the date of purchase. The 2009 Fixed Rate Notes are redeemable at our option, in whole or in part, at the redemption prices set forth below: From: Fixed Rate Notes RedemptionPrice September 15, 2013 to September 14, 2014 % September 15, 2014 to September 14, 2015 % September 15, 2015 and thereafter % Certain derivative instruments, including redemption call options and change of control and asset disposition put options, have been identified as being embedded in the 2009 Fixed Rate Notes but as they are considered clearly and closely related to the 2009 Fixed Rate Notes, they are not accounted for separately. We have included the net issuance premium within the carrying value of the 2009 Fixed Rate Notes and are amortizing it through interest expense using the effective yield method. Floating Rate Notes Interest is payable semi-annually in arrears on each May 15 and November 15.The fair value of the Floating Rate Notes as at September 30, 2010 and December 31, 2009 was equal to the outstanding debt multiplied by the traded market price. The Floating Rate Notes are secured senior obligations and rank pari passu with all existing and future senior indebtedness and are effectively subordinated to all existing and future indebtedness of our subsidiaries.The amounts outstanding are guaranteed by two subsidiary holding companies and are secured by a pledge of shares of those subsidiaries as well as an assignment of certain contractual rights.The terms of our Floating Rate Notes restrict the manner in which our business is conducted, including the incurrence of additional indebtedness, the making of investments, the payment of dividends or the making of other distributions, entering into certain affiliate transactions and the sale of assets (see also Note 20, “Indenture Covenants”). 19 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) In the event that (A) there is a change in control by which (i) any party other than certain of our present shareholders becomes the beneficial owner of more than 35.0% of our total voting power; (ii) we agree to sell substantially all of our operating assets; or (iii) there is a change in the composition of a majority of our Board of Directors; and (B) on the 60thday following any such change of control the rating of the Floating Rate Notes is either withdrawn or downgraded from the rating in effect prior to the announcement of such change of control, we can be required to repurchase the Floating Rate Notes at a purchase price in cash equal to 101.0% of the principal amount of the Floating Rate Notes plus accrued and unpaid interest to the date of purchase. The Floating Rate Notes are redeemable at our option for the remainder of their life, in whole or in part, at 100.0% of their face value. Certain derivative instruments, including redemption call options and change of control and asset disposition put options, have been identified as being embedded in the Floating Rate Notes but as they are considered clearly and closely related to the Floating Rate Notes, they are not accounted for separately. Convertible Notes Interest is payable semi-annually in arrears on each March 15 and September 15.The fair value of the Convertible Notes as at September 30, 2010 and December 31, 2009 was calculated by multiplying the outstanding debt by the traded market price because we considered the value of the embedded conversion option to be zero since the market price of our shares was so far below the conversion price. The Convertible Notes are secured senior obligations and rank pari passu with all existing and future senior indebtedness and are effectively subordinated to all existing and future indebtedness of our subsidiaries.The amounts outstanding are guaranteed by two subsidiary holding companies and are secured by a pledge of shares of those subsidiaries as well as an assignment of certain contractual rights. Prior to December 15, 2012, the Convertible Notes are convertible following certain events and from that date, at any time, based on an initial conversion rate of 9.5238 shares of our Class A common stock per US$ 1,000 principal amount of Convertible Notes (which is equivalent to an initial conversion price of approximately US$ 105.00, or a 25.0% conversion premium based on the closing sale price of US$ 84.00 per share of our Class A common stock on March 4, 2008). The conversion rate is subject to adjustment if we make certain distributions to the holders of our Class A common stock, undergo certain corporate transactions or a fundamental change, and in other circumstances specified in the Convertible Notes.From time to time up to and including December 15, 2012, we will have the right to electto deliver (i) shares of our Class A common stock or (ii) cash and, if applicable, shares of our Class A common stock upon conversion of the Convertible Notes. At present, we have elected to deliver cash and, if applicable, shares of our Class A common stock. As at September 30, 2010, the Convertible Notes may not be converted.In addition, the holders of the Convertible Notes have the right to put the Convertible Notes to us for cash equal to the aggregate principal amount of the Convertible Notes plus accrued but unpaid interest thereon following the occurrence of certain specified fundamental changes (including a change of control, certain mergers, insolvency and a delisting). In order to increase the effective conversion price of our Convertible Notes, on March 4, 2008 we purchased, for aggregate consideration of US$ 63.3 million, capped call options over 4,523,809 shares of our Class A common stock from Lehman Brothers OTC Derivatives Inc. (“Lehman OTC”), 1,583,333 shares, from BNP Paribas (“BNP”), 1,583,333 shares and from Deutsche Bank Securities Inc. (“DB”), 1,357,144 shares. The amount of shares corresponds to the number of shares of our Class A common stock that would be issuable on a conversion of the Convertible Notes at the initial conversion price if we elected to settle the Convertible Notes solely in shares of Class A common stock. The options entitle us to receive, at our election, cash or shares of Class A common stock with a value equal approximately to the difference between the trading price of our shares at the time the option is exercised and US$ 105.00, up to a maximum trading price of US$ 151.20. These options expire on March 15, 2013. At present, we have elected to receive shares of our Class A common stock on exercise of the capped call options. 20 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) At the date of purchase, we determined that all of these capped call options met the definition of an equity instrument within the scope of ASC 815, “Derivatives and Hedging”, and consequently recognized them on issuance at fair value within additional paid-in capital. We believe that this classification is still correct with respect to the BNP and DB capped call options and have continued to recognize them within Equity. Subsequent changes in fair value have not been, and will not be, recognized as long as the instruments continue to be classified in Equity. The bankruptcy filing of Lehman Brothers Holdings (“Lehman Holdings”), as guarantor, in September 2008 was an event of default that gave us the right to early termination of the Lehman OTC capped call options and effectively extinguished the capped call option agreement with Lehman OTC. On March 3, 2009, we assigned our claim in the bankruptcy proceedings of Lehman Holdings and Lehman OTC to an unrelated third party for cash consideration of US$ 3.4 million, or 17.0% of the claim value, which was recognized as other income within selling, general and administrative expenses in our consolidated statement of operations (see also Note 18, “Commitments and Contingencies: Lehman Brothers Bankruptcy Claim”). Prior to the termination of the capped call options with Lehman OTC, we noted that no dilution would occur prior to the trading price of our Class A common stock reaching US$ 151.20.This conclusion was based on a number of assumptions, including that we would exercise all capped call options simultaneously, we would continue with our election to receive shares of our Class A common stock on the exercise of the capped call options, and no event that would result in an adjustment to the conversion rate of value of the options would have occurred. Following the termination of the Lehman OTC capped call options, which represented 35.0% of the total number of capped call options we acquired on March 4, 2008, limited dilution will occur following the exercise of the remaining BNP and DB capped call options if the price of shares of our Class A common stock is between US$ 105.00 per share and US$ 151.20 per share when the Convertible Notes are converted. The table below shows how many shares of our Class A common stock we would issue following a conversion of the Convertible Notes and the exercise of the remaining DB and BNP capped call options for a variety of share price scenarios. This table assumes the currently selected settlement methods continue to apply and that no event that would result in an adjustment to the conversion rate or the value of the option has occurred: Stock price Shares issued on conversion of Convertible Notes Shares received on exercise of capped call options Net shares issued Value of shares issued (US$‘000) $105.00 and below - - - $ - ) $ 200.00 ) ) $ ) At September 30, 2010, the options could not be exercised because no conversion of any Convertible Notes had occurred. In the event any Convertible Notes had been converted at September 30, 2010, no shares of our Class A common stock would have been issuable because the closing price of our shares was below US$ 105.00 per share. The aggregate fair value of the remaining capped call options with DB and BNP at September 30, 2010 was US$ 0.1 million. 21 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) In accordance with ASC 470, “Debt”, we calculated the value of the conversion option embedded in the Convertible Notes and accounted for it separately as follows: Principal amount of liability component Unamortized discount Net carrying value Equity component BALANCE, December 31, 2009 $ $ ) $ $ Amortization of debt issuance discount for the three months ended March 31, 2010 - - Amortization of debt issuance discount for the three months ended June 30, 2010 - - Amortization of debt issuance discount for the three months ended September 30, 2010 - - BALANCE, September 30, 2010 $ $ ) $ $ The remaining issuance discount is being amortized over the life of the Convertible Notes, which mature on March 15, 2013.The effective interest rate on the liability component for all periods presented was 10.3%. Certain other derivative instruments have been identified as being embedded in the Convertible Notes, but as they are considered to be clearly and closely related to the Convertible Notes they are not accounted for separately. Credit Facilities and Capital Lease Obligations Credit facilities and capital lease obligations comprised the following at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Credit facilities (a) – (g) Capital leases Total credit facilities and capital leases $ $ Less current maturities ) ) Total non-current credit facilities and capital leases $ $ (a) We have an uncommitted multicurrency overdraft facility for EUR 5.0 million (approximately US$ 6.8 million) from Bank Mendes Gans (“BMG”), a subsidiary of ING Bank N.V. (“ING”), as part of a cash pooling arrangement. The cash pooling arrangement with BMG enables us to receive credit across the group in respect of cash balances which our subsidiaries in The Netherlands, Bulgaria, the Czech Republic, Romania, the Slovak Republic and Slovenia deposit with BMG. Cash deposited by our subsidiaries with BMG is pledged as security against the drawings of other subsidiaries up to the amount deposited.Under the facility, we are permitted to draw EUR 5.0 million (approximately US$ 6.8 million) in excess of amounts deposited. As at September 30, 2010, we had deposits of US$ 17.1 million and drawings of US$ 13.4 million in the BMG cash pool. Interest is earned on deposits at the relevant money market rate and interest is payable on all drawings at the relevant money market rate plus 2.0%. 22 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) (b) On December 21, 2009, CET 21 entered into a Facility Agreement (the “Erste Facility”) for up to CZK 3.0 billion (approximately US$ 166.4 million) with Erste Group Bank A.G. as arranger, Česká Spořitelna, a.s. (“CSAS”) as facility agent and security agent, and each of CSAS, UniCredit Bank Czech Republic, a.s. (“UniCredit”) and BNP Paribas as original lenders. As of September 30, 2010, an aggregate amount of CZK 2.8 billion (approximately US$ 155.3 million) had been drawn. Drawings under the facility were used to refinance certain existing indebtedness of CET 21 to CSAS and to repay certain intra-group indebtedness of CET 21. The facility matures on April 30, 2012, subject to a potential extension of one year. Interest under the facility is calculated at a rate per annum of 4.9% (floating rate) above the Prague interbank offered rate (“PRIBOR”). The applicable rate at September 30, 2010 was 6.11%. As of September 30, 2010, CET 21 had hedged the interest rate exposure on CZK 1.5 billion (approximately US$ 83.2 million) principal outstanding under the Erste Facility (see Note 11, “Financial Instruments and Fair Value Measurements”). As security for the facility, CET 21 pledged substantially all of its assets, including its 100.0% ownership interest in CME Slovak Holdings B.V. (which in turn has an ownership interest, directly or indirectly, in 100.0% of the registered capital of Markiza) and its ownership interest in 100.0% of the registered capital of Jyxo, s.r.o. and BLOG Internet, s.r.o. In addition, CME Investments B.V., a wholly owned subsidiary of CME Ltd., had granted security over the receivables under inter-group loans made to CET 21 and Markiza, respectively. The Erste Facility contains customary representations, warranties, covenants and events of default. The covenants include limitations on CET 21’s ability to carry out certain types of transactions, incur additional indebtedness, make disposals and create liens. The repayment of the loan was to commence on December 21, 2010 and was to occur in four semi-annual installments of 15.0% each and one installment of 40.0% on the maturity date (assuming no extension).On October 21, 2010, using a portion of the proceeds from the issuance of fixed rate senior secured notes maturing in 2017 in the aggregate principal amount of EUR 170.0 million (approximately US$ 237.3 million) by CET 21, the amount of the facility was repaid in full (see Note 21, “Subsequent Events”). As a result of the successful refinancing, the Erste facility has been classified in its entirety as a non-current liability. (c) As at September 30, 2010, there were no drawings under a CZK 300.0 million (approximately US$ 16.6 million) factoring facility with Factoring Ceska Sporitelna (“FCS”) which is available until September 30, 2011.The facility bears interest at one-month PRIBOR plus 1.4% for the period that actively assigned accounts receivable are outstanding. (d) The CZK 1.2 billion (approximately US$ 64.6 million at the date of repayment) (December 31, 2009: US$ 65.3 million) credit facility granted to CET 21 by CSAS was repaid in full with the drawings under the Erste Facility on January 22, 2010 and was subsequently cancelled. (e) The CZK 250.0 million (approximately US$ 13.5 million at date of repayment) (December 31, 2009: US$ 13.6 million), working capital facility granted to CET 21 by CSAS was repaid in full with the drawings under the Erste Facility on January 22, 2010 and was subsequently cancelled. (f) At September 30, 2010, Media Pro Entertainment had an aggregate principal amount of RON 8.9 million (approximately US$ 2.8 million) of loans outstanding with the Central National al Cinematografei ("CNC"), a Romanian governmental organization which provides financing for qualifying filmmaking projects. Upon acceptance of a particular project, the CNC awards an agreed level of funding to each project in the form of an interest-free loan. Loans from the CNC are typically advanced for a period of ten years and are repaid through the proceeds from the distribution of the film content. At September 30, 2010, we had 12 loans outstanding with the CNC with maturity dates ranging from 2011 to 2020. The carrying amounts at September 30, 2010 and December 31, 2009 are net of a fair value adjustment to reflect the interest free nature of the loans arising on acquisition. (g) The EUR 22.5 million (approximately US$ 30.2 million at date of repayment) outstanding on the revolving facility agreement entered into in July 2005 by Pro Plus with ING, Nova Ljubljanska Banka d.d., Ljubljana and Bank Austria Creditanstalt d.d., Ljubljana was repaid in full in April 2010 and the revolving facility expired on July 22, 2010. 23 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Total Group At September 30, 2010, the maturity of our senior debt and credit facilities was as follows: $ - 2015 and thereafter Total $ Capital Lease Commitments We lease certain of our office and broadcast facilities as well as machinery and equipment under various leasing arrangements.The future minimum lease payments, by year and in the aggregate, under capital leases with initial or remaining non-cancellable lease terms in excess of one year, consisted of the following at September 30, 2010: $ 2015 and thereafter $ Less: amount representing interest ) Present value of net minimum lease payments $ 6.ACCOUNTS RECEIVABLE Accounts receivable comprised the following at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Third-party customers $ $ Less allowance for bad debts and credit notes ) ) Related parties Less allowance for bad debts and credit notes ) ) Total accounts receivable $ $ At September 30, 2010, CZK 242.3 million (approximately US$ 13.4 million) of receivables were pledged as collateral subject to the Erste Facility. (See Note 5, “Long-Term Debt and Other Financing Arrangements”). 24 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 7.OTHER ASSETS Other current and non-current assets comprised the following at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Current: Prepaid programming $ $ Productions in progress Other prepaid expenses Income taxes recoverable Deferred tax Capitalized debt costs VAT recoverable Inventory Restricted cash Other Total other current assets $ $ September 30, 2010 December 31, 2009 Non-current: Capitalized debt costs $ $ Deferred tax Productions in progress Other Total other non-current assets $ $ Capitalized debt costs primarily comprise the costs incurred in connection with the issuance of our Senior Notes and Convertible Notes (see Note 5, “Long-Term Debt and Other Financing Arrangements”), and are being amortized over the term of the Senior Notes and Convertible Notes using the effective interest method. 8.PROPERTY, PLANT AND EQUIPMENT Property, plant and equipment comprised the following at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Land and buildings $ $ Machinery, fixtures and equipment Other equipment Software licenses Construction in progress Total cost $ $ Less:Accumulated depreciation ) ) Total net book value $ $ Assets held under capital leases (included in the above) Land and buildings $ $ Machinery, fixtures and equipment Total cost Less:Accumulated depreciation ) ) Net book value $ $ 25 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 9.ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities comprised the following at September 30, 2010 and December 31, 2009: September 30, 2010 December 31, 2009 Accounts payable $ $ Programming liabilities Duties and other taxes payable Accrued staff costs Accrued interest payable Income taxes payable Accrued production costs Accrued legal contingencies and professional fees Authors’ rights Other accrued liabilities Total accounts payable and accrued liabilities $ $ 10.OTHER LIABILITIES Other current and non-current liabilities comprised the following as at September 30, 2010and December 31, 2009: September 30, 2010 December 31, 2009 Current: Deferred revenue $ $ Consideration payable - Deferred tax Derivative liabilities - Other 24 Total other current liabilities $ $ September 30, 2010 December 31, 2009 Non-current: Deferred tax $ $ Programming liabilities Derivative liabilities Income taxes payable Other Total other non-current liabilities $ $ 26 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) 11.FINANCIAL INSTRUMENTS AND FAIR VALUE MEASUREMENTS ASC 820, “Fair Value Measurements and Disclosure”, establishes a hierarchy that prioritizes the inputs to those valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (level 1 measurements) and the lowest priority to unobservable inputs (level 3 measurements). The three levels of the fair value hierarchy established in ASC 820-10-35 are: Basis of Fair Value Measurement Level 1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted instruments. Level 2 Quoted prices in markets that are not considered to be active or financial instruments for which all significant inputs are observable, either directly or indirectly. Level 3 Prices or valuations that require inputs that are both significant to the fair value measurement and unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. We evaluate the position of each financial instrument measured at fair value in the hierarchy individually based on the valuation methodology we apply. At September 30, 2010, we had the following currency swaps and interest rate swap agreements financial assets or liabilities carried at fair value using significant level 2 inputs and the call option issued in connection with the restructuring of the Pro.BG business (see Note 3, “Acquisitions and Disposals”) which is carried at fair value using significant level 3 inputs: Currency Swaps On April 27, 2006, we entered into currency swap agreements with two counterparties whereby we swapped a fixed annual coupon interest rate (of 9.0%) on notional principal of CZK 10.7 billion (approximately US$ 593.6 million), payable on each July 15, October 15, January 15, and April 15 up to the termination date of April 15, 2012, for a fixed annual coupon interest rate (of 9.0%) on notional principal of EUR 375.9 million (approximately US$513.0 million) receivable on each July 15, October 15, January 15, and April 15 up to the termination date of April 15, 2012. We reduce our exposure to movements in EUR to CZK foreign exchange rate from the Euro-denominated interest payments on our Senior Notes (see Note 5, “Long-Term Debt and Other Financing Arrangements”) by partially converting them into CZK using these currency swap agreements. These financial instruments are used to minimize currency risk and are considered an economic hedge of foreign exchange rates.These instruments have not been designated as hedging instruments as defined under ASC 815, “Derivatives and Hedging”, and so changes in their fair value are recorded in the condensed consolidated statement of operations and in the condensed consolidated balance sheet in other non-current liabilities. 27 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) We value these currency swap agreements using an industry-standard currency swap pricing model which calculates the fair value on the basis of the net present value of the estimated future cash flows receivable or payable. These instruments are allocated to level 2 of the fair value hierarchy because the critical inputs to this model, including the relevant yield curves and the known contractual terms of the instrument, are readily observable. The fair value of these instruments as at September 30, 2010 was a US$ 11.5 million liability. A derivative loss of US$ 3.3 million and US$ 2.9 million was recognized in the condensed consolidated statement of operations for the three and nine months ended September 30, 2010, respectively. Interest Rate Swap On February 9, 2010, we entered into an interest rate swap agreement with UniCredit and CSAS expiring in 2013 to convert CZK 1.5 billion (approximately US$ 83.2 million) of the Erste Facility from a floating rate of three month PRIBOR (plus a margin) to a fixed interest rate of 2.73% per annum (plus a margin).The notional amounts swapped decline in line with the planned amortization of the loan and the extension option. The interest rate swap is a financial instrument that is used to minimize interest rate risk and is considered an economic hedge. The interest rate swap has not been designated as a hedging instrument so changes in the fair value of the derivative are recorded in the condensed consolidated statement of operations and in the condensed consolidated balance sheet in other non-current liabilities. We value the interest rate swap agreement using a valuation model which calculates the fair value on the basis of the net present value of the estimated future cash flows. The most significant input used in the valuation model is the expected PRIBOR based yield curve. This instrument is allocated to level 2 of the fair value hierarchy because the critical inputs to this model, including current interest rates, relevant yield curves and the known contractual terms of the instrument, are readily observable. The fair value of the interest rate swap as at September 30, 2010 was a US$ 1.5 million liability. A gain of US$ 0.3 million and a loss of US$ 1.4 million was recognized in the condensed consolidated statement of operations for the three and nine months ended September 30, 2010, respectively. Call Option As described in Note 3, “Acquisitions and Disposals”, we issued a call option to Top Tone Holdings in connection with the restructuring of the Pro.BG business. We used a binomial option pricing model to value the call option liability at US$ 3.0 million as at April 19, 2010, the date we acquired the bTV group. The main inputs used in the valuation model include current risk-free interest rates and the known contractual terms of the instrument which are observable and transparent. Volatility was also used as an input into the model and was determined using management’s estimates and equity volatilities of comparable companies. The most significant input used in the model was the call option’s spot price, or the current price of the underlying asset, which is the value of the equity in CME Bulgaria and has been determined using management’s best estimates and assumptions including discounted forecasted cash flows. This financial instrument is allocated to level 3 of the fair value hierarchy due to the significance of the unobservable inputs used in the valuation model. Subsequent changes in the fair value of the call option are recorded as a derivative gain or loss in the condensed consolidated statement of operations and in the condensed consolidated balance sheet in other current liabilities. The fair value of the call option as at September 30, 2010 was a US$ 0.9 million liability and the movement for the nine months ended September 30, 2009 was as follows: 28 Index CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular amounts in US$ 000’s, except share and per share data) (Unaudited) Level 3 Beginning balance, January 1, 2010 $
